Case 2:19-cv-05135-JMA-AYS Document 10 Filed 02/26/20 Page 1 of 2 PageID #: 60

Sheehan & Associates, P.C.                      505 Northern Blvd Ste 311, Great Neck NY 11021-5101
                                                              tel. 516.303.0552 fax 516.234.7800
                                                                    spencer@spencersheehan.com

                                                              February 26, 2020
District Judge Joan M. Azrack
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722
                                                        Re: 2:19-cv-05135-JMA-AYS
                                                            Casio et. al. v. Vineyard Vines, LLC
Dear District Judge Azrack:

        This office with co-counsel Michael Reese, Reese LLP and Charlie D. Moore, Halunen
Law, represents the plaintiffs. On Friday, February 21, 2020, defendant served and filed a letter
seeking a pre-motion conference to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(1) and
(b)(6). In accordance with your Honor's Individual Rules ("Individual Rules"), plaintiffs are
required to serve and file a letter response within seven days.

        Consistent with the rules and practices of the Court, which typically consider service of a
defendant's pre-motion letter timely service under Rule 12 if served within the time required by
the Rule, plaintiffs will "amend its pleading once as a matter of course" within 21 days "after
service of [defendant's] motion under Rule 12(b)." Fed. R. Civ. P. 15(a)(1)(B); Solis v. McAleenan,
No. 19-cv-5383 (S.D.N.Y. Dec. 5, 2019) ("Under Rule 15(a)(1)(B), a plaintiff has 21 days after
the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.");
Martinez v. LVNV Funding, LLC, No. 14-cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30,
2016); M.E.S., Inc. v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan.
6, 2014), *2 (noting that a plaintiff's amendment as of right in response to defendant's pre-motion
letter seeking dismissal "allow[s] for the more efficient use of the Court's time and resources
because the Court need only meet with the Parties once…and the need for the motion may be
obviated if the amended pleading deals with Defendants' concerns.").

        Plaintiffs will file an amended complaint on or before Friday, March 13, 2020, 21 days
after defendant's letter-motion was served. Fed. R. Civ. P. 6(a)(1)(A) (excluding "the day of the
event that triggers the period"); 6(a)(1)(C) (where the last day of the period is "a Saturday, Sunday,
or legal holiday, the period continues to run until the end of the next day that is not a Saturday,
Sunday, or legal holiday."); Fed. R. Civ. P. 15(a)(1)(B). Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
Case 2:19-cv-05135-JMA-AYS Document 10 Filed 02/26/20 Page 2 of 2 PageID #: 61



                                     Certificate of Service

I certify that on February 26, 2020, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                   CM/ECF           First-Class        Email            Fax
                                                       Mail
 Defendant’s Counsel                  ☒                 ☐                ☐               ☐
 Plaintiff’s Counsel                  ☒                 ☐                ☐               ☐
 Courtesy Copy to Court               ☐                 ☐                ☐               ☐


                                                          /s/ Spencer Sheehan
